Citation Nr: 9928981	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-43 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a wound to 
the head, back and right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946, and from January 1947 to July 1966.  

Developed for appellate review were the issues of entitlement 
to service connection for residuals of a wound to the head, 
back and right hip, and to a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 (1998) based on multiple 
noncompensable service connected disabilities.  Subsequent to 
the testimony at a formal hearing, the veteran was awarded a 
10 percent rating under these provisions, effective on the 
date of the claim.  Accordingly, this issue is not before the 
Board of Veterans' Appeals (Board) for action.  



FINDING OF FACT

The veteran has not presented medical evidence establishing a 
nexus between any post service symptomatology of the head, 
back and right hip and the incidents of service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a wound to the head, back 
and right hip.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records indicates 
that when he was seen in March 1955, for the purpose of a 
medical examination for application for the Purple Heart 
Medal, the veteran reported that he was hit by flying 
fragments of concrete on the head and back in June 1950.  
Physical examination of these areas did not reveal any scars 
or marks from these injuries. He additionally stated that he 
was struck on the middle finger of the left hand by shell 
fragments the next day.  A scar on the left hand, possibly 
the result of the shell fragment wound was reported.  He 
underwent a discharge examination in October 1950, at which 
time he did not give any history of symptomatology of the 
head, back and right hip.  There were no significant 
abnormalities of the head, face and neck, and there were no 
significant abnormalities of the bones, joins, muscles or 
gait.  He was again examined in August 1955, at which time he 
gave a history of injury in June 1950 to his head, back and 
right hip.  On admission to the hospital in March 1957, the 
veteran stated that in 1950 he had been struck by concrete in 
the head, back and right buttocks.  

The veteran was examined in February 1966 for the purpose of 
retirement.  At that time, the head, face, neck and scalp 
were normal, and there were no spine or other musculoskeletal 
abnormalities.  The history of injuries to the head, buttocks 
and left middle finger were reported, but it was also 
reported that no treatment was required, and that there were 
no complications or sequale.  

Of record are a number of statements from fellow veterans, 
supporting the veteran's claim that he was injured in service 
by flying debris.  

On VA outpatient treatment in September 1996, the veteran was 
evaluated for possible Parkinson's disease.  It was noted 
that the veteran had a history of head injury in the Korean 
War.

The VA treated the veteran on an outpatient basis in March 
1998.  He gave a history of injury to his right hip and lower 
back in 1950.  He stated that a private physician was 
treating him.  On examination, bilateral leg raising was 
possible to 75 degrees, with increased pain on right leg 
raise.  The diagnostic impression was chronic right hip pain 
and lower back pain.  

The veteran provided testimony before a hearing officer in 
December 1998.  He stated that he had not sought treatment 
for the injuries at that time, due to the chaotic situation.  
(Transcript, hereinafter T-2).  The injury had caused a two 
inch diameter black and blue spot on the right hip, which 
eventually went away.  While there were no marks as 
residuals, the hip bothered him when he had to stand, walk or 
lift anything.  (T-2, 3).  The injury to his head did not 
require stitches, but he wore a bandage for a number of weeks 
afterwards.  (T-3).  He stated that he did not receive any 
treatment for these disorders for the rest of the period of 
service, since he was not the type to complain much.  (T-4).  
He further stated that he did not receive any treatment from 
VA, and, while he was receiving private medical treatment, it 
was not for any of the disorders at issue.  (T-4).

The veteran made reference to treatment by a Dr. Dombrowski.  
He did not give any specifics with regard to dates of 
treatment, the physician's address, or the reason for 
treatment, and whether this was a private or VA physician.  
The Board notes that no action was taken to secure any 
treatment records.  However, the Board further notes that the 
veteran did not provide sufficient identifying information, 
and testified that he was not receiving private medical 
treatment for any of the disorders at issue.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Because there is 
a presumption of credibility as to all evidence submitted for 
purposes of rendering a claim well grounded, regardless of 
whether the veteran engaged in combat or not, application of 
38 U.S.C.A. § 1154(b) to the question of well groundedness 
has been described as "largely superfluous."  Arms v. West, 
at 195.  The Court has recently clarified that the 
presumptions of § 1154(b) are applicable to the inservice 
incurrence prong of the Caluza test, but not to the elements 
of current disability or nexus between a current disability 
and service.  Kessel v. West, No. 98-772 (Sept. 20 1999) (en 
banc).

A review of the evidence of record demonstrates that the 
veteran incurred injuries in service.  While there was no 
contemporaneous evidence of these injuries, the veteran gave 
a history of them when seeking treatment shortly thereafter.  
Moreover, the history that he gave was consistent with that 
reported by other veterans.  Accordingly he has provided 
competent evidence of an inservice injury.

However, the incurrence of an injury in service is not 
sufficient to render the claim well grounded.  The veteran 
must further provide medical evidence to show a current 
disability, along with medical evidence of a nexus between 
the post service disorder and the incidents of service.  

In this regard, the veteran has testified that he has not 
sought post service medical care from either VA or private 
practitioners for the disorders at issue.  A review of the 
outpatient treatment records show that the veteran was 
treated in March 1998 for chronic right hip and low back 
pain.  Even if the Board was to find that this isolated 
treatment record is competent evidence of a current 
disability, he has not provided competent evidence of a nexus 
between the post service symptomatology and the injuries in 
service.  

While the medical records contain references to the inservice 
injuries, no medical professional has linked these injuries 
to any current disability.  As a lay person, the veteran 
lacks the necessary expertise to say that any currently 
diagnosed disability is the result of the inservice injury.  
In the absence of competent evidence of a nexus between an 
injury or disease in service and current disability, the 
claim is not well grounded and must be denied.


ORDER

Service connection for residuals of a wound to the head, back 
and right hip is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

